Citation Nr: 1639999	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement tot service connection for a disability manifested by shortness of breath, diagnosed as asthma. 

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

In an April 2015 Board decision, the issues of entitlement to service connection for shortness of breath and a back disability were reopened.  Those issues, as well as the issues of service connection for sleep apnea, a back disability, and headaches were remanded for additional development.  In a July 2015 decision, the Appeals Management Center (AMC) granted service connection for migraine headaches and chronic low back pain.  Those issues are no longer on appeal.  After additional development and adjudication, the issues of service connection for shortness of breath and sleep apnea have been returned to the Board.  

The April 2015 Board decision also remanded the claim for entitlement to an increased rating for PTSD for additional adjudication.  In a July 2015 decision, the AMC increased the Veteran's disability rating for PTSD to 50 percent, effective the date of service connection.  However, as this grant does not represent a total grant of benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran asserts he has sleep apnea and breathing difficulties due to exposure to toxins to include a sulfur fire in Iraq in 2003.  In April 2015, the Board remanded the claims for additional adjudication to include a new VA examination and to obtain opinions whether any diagnosed lung or sleep disorder was related to the Veteran's military service, to include as due to treatment therein and/or exposure to environmental hazards therein.  The Veteran underwent additional VA examinations in June 2015 and May 2016.  The June 2015 VA examiner found service connection for sleep apnea was not warranted as he was discharged from service in 2005 and the initial diagnosis of sleep apnea was not until 2011; however, the examiner failed to address whether the Veteran's sleep apnea could have been caused or aggravated by environmental hazard exposure in service.  In a May 2016 VA examination report, the examiner noted that the Veteran's shortness of breath has now been diagnosed as asthma; however, the examiner gave no opinion whether the Veteran's diagnosed asthma was caused by toxin exposure during service or incurred during active service.  The Board notes that the Veteran was treated for shortness of breath in service and complained of shortness of breath upon separation from service.  As the VA opinions are inadequate, the Board finds a remand is necessary for addendum opinions. 

The Veteran has also asserted that increased ratings for PTSD are warranted.  The Veteran submitted a February 2015 letter from a private licensed professional counselor (LPC) who stated that the Veteran had been a patient since December 2014 and that his symptoms had worsened.  The Board remanded the claim for a new VA examination and the Veteran underwent a VA examination in May 2015.  However, there is no evidence that the treatment records from this private treatment provider have been obtained and added to the claims file.  As the LPC indicated that the Veteran reported symptoms which he did not feel comfortable reporting to his VA treatment providers, any treatment from this private LPC is vital to the Veteran's claim for an increased rating.  An additional remand is necessary to obtain those outstanding records. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify all sources of private treatment for PTSD; of specific interest are any records from CUBE.  After obtaining the appropriate waivers, the RO/AOJ should attempt to obtain copies of such records not already associated with the Veteran's claims file for inclusion in the evidence.

If any evidence identified by the Veteran as being relevant to his claim is unobtainable, he should be so notified and presented with the opportunity to submit this evidence, if in his possession, for inclusion in the record.  If the identified evidence remains unobtainable, the RO/AOJ should draft an appropriate memorandum and formal finding of its unavailability and associate this document with the record.

2.  Thereafter, return the claims file to the June 2015 VA examiner for an addendum opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that sleep apnea is caused by or aggravated by exposure to environmental hazards in service.

If that examiner is unavailable, another examiner must review the claims file and provide the requested opinion.  If an examination is deemed warranted, one must be provided and any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

3.  Thereafter, return the claims file to the May 2016 VA examiner for an addendum opinion as to whether it is as least as likely as not (a 50 percent or greater probability) that asthma was incurred in service or caused by active service or exposure to environmental hazards in service.

If that examiner is unavailable, another examiner must review the claims file and provide the requested opinion.  If an examination is deemed warranted, one must be provided and any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

4.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




